DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation "the closing elements" in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 and 20-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEMICON (WO2016/002220.)
Regarding claims 11-15 and 20-30, Chemicon teaches (claims 11 and 20) an energy accumulator 2 (fig.1) having at least one battery cell arranged in a closed housing 4 and a safety valve 26 arranged in a housing opening of the housing for releasing a housing opening of the housing if a defined burst pressure in the housing is reached or exceeded, in particular a safety valve 26 as claimed in any one or more of the preceding claims, wherein in a base body 36 of the safety valve consisting of an elastomer, a receptacle groove (groove nearest 38 formed between 32 and 40-1) that is continuous in the circumferential direction is formed for the formfitting accommodation of a retaining web of the housing; (claim 12) a base body 36, in which a pressure relief opening is formed, which is closed using a membrane 28 formed in one piece and of the same material with the base body and designed to tear at a defined burst pressure; (claims 13 and 21) wherein the receptacle groove is open inward, in particular in the direction of the pressure relief opening; (claims 14, 22, and 23) wherein the retaining web (formed by 32 and 40-1) is provided in the form of an edge of a housing opening formed in a wall of the housing; (claims 15 and 24-26) wherein the receptacle groove viewed in longitudinal section through the safety valve is delimited, on the one hand, by a first web 32 and, on the other hand, by a second web 40-1 arranged spaced apart from the first web, wherein the webs start from the base body and a ramp bevel 38 is formed on the first web on its side facing away from the receptacle groove, so that the first web elastically deflects when the safety valve is pressed into the housing opening or when it is pressed onto the receptacle nozzle; (claims 27-30) wherein a seal web 36 is arranged on the side of the base body facing away from the second web, wherein the seal web at least partially overlaps the receptacle groove and/or the first web viewed in longitudinal section (overlaps groove formed between a 38 and 40-1).
Allowable Subject Matter
Claims 16  and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Cemicon fails to disclose the claimed closing elements in combination with the claimed safety device (bursting device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boehmer and Wichterle teaches closing elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799